          Case 3:19-cv-00290-EMC Document 97 Filed 01/28/21 Page 1 of 2


     BRIAN M. BOYNTON
 1   Acting Assistant Attorney General
 2
     ELIZABETH SHAPIRO
 3   Deputy Director, Federal Programs Branch
 4   MICHAEL J. GERARDI
 5   Trial Attorney
     Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, NW
 7   Washington, DC 20005
     T: 202-616-0680
 8   E: Michael.j.Gerardi@usdoj.gov
     Attorneys for Defendants
 9
10                        UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO-OAKLAND DIVISION
12
13
     AMERICAN CIVIL LIBERTIES
14   UNION FOUNDATION, et al.,                Case No. 19-CV-00290-EMC
15
                   Plaintiffs,                NOTICE OF APPEARANCE OF
16                                            COUNSEL FOR DEFENDANTS
            v.
17
18   DEPARTMENT OF JUSTICE, et al.,

19                 Defendants.
20
           PLEASE TAKE NOTICE that Michael J. Gerardi of the United States
21
     Department of Justice, Civil Division, Federal Programs Branch, hereby appears as
22
     counsel of record for Defendants Department of Justice, Federal Bureau of
23
     Investigation, Department of Homeland Security, U.S. Customs and Border
24
     Protection, U.S. Citizenship and Immigration Services, U.S. Immigration and
25
     Customs Enforcement, and Department of State.
26
           Copies of all pleadings, papers, and notices should be sent electronically to
27
     michael.j.gerardi@usdoj.gov.
28
                                               1
                                     NOTICE OF APPEARANCE
                                    CASE NO. 19-CV-00290-EMC
         Case 3:19-cv-00290-EMC Document 97 Filed 01/28/21 Page 2 of 2


     Dated: January 28, 2021          Respectfully submitted,
 1
 2                                    BRIAN M. BOYNTON
 3                                    Acting Assistant Attorney General
 4
                                      ELIZABETH SHAPIRO
 5                                    Deputy Director, Federal Programs Branch
 6                                    Michael J. Gerardi
                                      MICHAEL J. GERARDI
 7                                    Trial Attorney
                                      Department of Justice
 8                                    Civil Division, Federal Programs Branch
                                      1100 L Street, NW
 9                                    Washington, DC 20005
                                      T: 202-616-0680
10                                    E: Michael.j.Gerardi@usdoj.gov
11                                    Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                                NOTICE OF APPEARANCE
                               CASE NO. 19-CV-00290-EMC
